UNITED STATES DISTRICT COURT
’ EASTERN DISTRICT OF NEW YORK

ANTHONY CONTE,
Plaintiff,
— against —
COUNTY OF NASSAU, et al.,
Defendants.

JOSEPH F. BIANCO, District Judge:

ORDER
06-CV-4746 (JFB)ARL)

FILED
IN CLERK'S OFFICE
U.S. DISTRICT COURT E.D.N.Y.

*x OCT26 2018 *

LONG ISLAND OFFICE

On October 17, 2018, the Second Circuit issued a mandate reversing the judgment of this

Court and remanding to the District Court to enter judgment for defendants. Accordingly, pursuant

to the Second Circuit’s mandate, IT IS HEREBY ORDERED that the Clerk of Court enter

judgment in favor of defendants.!

Dated:

SO ORDERED.

/)_,
SPS Groce :
0 ODE Es

— l
IOS F, BIANCO
UMTED STATES DISTRICFJUDGE

 

October, 2018
Central Islip, New York

 

By facsimile dated July 13, 2018, the Court received a request from pro se plaintiff Anthony Conte to schedule a
phone conference to discuss his intention to file a motion for a new trial. However, that request is denied. As noted
above, it is clear from the mandate that the Second Circuit is directing the Court to enter judgment for defendants.
